Exhibit 10.2

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

 

 

 

Page

 

 

 

Section 1.

Purchase and Sale of Common Stock


1 

1.1

Sale and Issuance of Common Stock


1 

1.2

Closing; Delivery


1 

1.3

Defined Terms Used in this Agreement


1 

1.4

Construction


3 

 

 

 

Section 2.

Representations and Warranties of the Company


4 

2.1

Organization and Power


4 

2.2

Authorization


4 

2.3

No Conflicts; Consents and Approvals; No Violation


5 

2.4

Broker’s Fee


5 

2.5

Capitalization.


5 

2.6

Valid Issuance; No Registration


6 

2.7

SEC Documents; Financial Statements; Internal Controls and Procedures.


7 

2.8

Regulation M Compliance


8 

2.9

Full Disclosure


8 

 

 

 

Section 3.

Representations and Warranties of the Purchaser


8 

3.1

Organization


9 

3.2

Authorization


9 

3.3

No Conflicts; Consents and Approvals; No Violation


9 

3.4

Broker’s Fee


10 

3.5

Securities Law Matters.


10 

3.6

Availability of Funds


11 

3.7

Legends


11 

 

 

 

Section 4.

Covenants


11 

4.1

Public Announcements


11 

4.2

Confidential Information


12 

4.3

Legend Removal


12 

 

 

 

Section 5.

Miscellaneous


12 

5.1

Survival of Warranties


12 

5.2

Successors and Assigns


12 

5.3

Governing Law


12 

5.4

Counterparts


13 

5.5

Titles and Subtitles


13 

5.6

Notices


13 

5.7

No Finder’s Fees


13 

5.8

Expenses


13 

5.9

Waiver


14 

5.10

Amendments


14 

5.11

Severability


14 

5.12

Entire Agreement


14 

5.13

Specific Enforcement


14 

5.14

Exclusive Jurisdiction; Venue


14 

5.15

Waiver of Jury Trial


15 

 

 

 





--------------------------------------------------------------------------------

 



STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of April 5, 2016,
by and between TESARO, Inc., a Delaware corporation (the “Company”), and Johnson
& Johnson Innovation-JJDC, Inc., a New Jersey corporation (the “Purchaser”).

The parties hereby agree as follows:

Section 1.         Purchase and Sale of Common Stock.

1.1       Sale and Issuance of Common Stock.  Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase and the Company
agrees to sell and issue to the Purchaser, at a purchase price per share equal
to $44.24, 1,130,198 shares of the Company’s Common Stock, $0.0001 par value per
share (the “Common Stock”).  The shares of Common Stock issued to the Purchaser
pursuant to this Agreement shall be referred to in this Agreement as the
“Shares.”

1.2      Closing; Delivery.

(a)       The purchase and sale of the Shares (the “Closing”) shall take place
concurrently with the execution and delivery of this Agreement.

(b)       At the Closing, the Company shall deliver to the Purchaser the Shares,
registered in the name of the Purchaser, against payment of the purchase price
therefor by wire transfer to a bank account designated by the Company to the
Purchaser prior to the Closing.  The Company shall instruct its transfer agent
to register the issuance of the Shares to the Purchaser as of the Closing and
shall provide evidence of the same to the Purchaser.

1.3       Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth or referenced below. 

(a)       “Affiliate” means, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person;
provided, that with respect to the Purchaser, the term “Affiliate” shall not
include any employee benefit plan of Purchaser.  A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  For the purposes of this Agreement, in no event shall Purchaser or
any of its Affiliates be deemed Affiliates of the Company or any of its
Affiliates, nor shall the Company or any of its Affiliates be deemed Affiliates
of the Purchaser or any of its Affiliates.



1

--------------------------------------------------------------------------------

 



(b)       “Business Day” means any day except Saturday, Sunday and any legal
holiday or a day on which banking institutions in Boston, Massachusetts
generally are authorized or required by law or other governmental actions to
close.

(c)       “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of such Person’s capital stock, and any and
all rights, warrants or options exercisable or exchangeable for or convertible
into such capital stock.

(d)       “Collaboration Agreement” means the Collaboration and License
Agreement, dated as of the date hereof, between the Company and Janssen Biotech,
Inc., an Affiliate of Purchaser.

(e)       “Encumbrance” means any security interest, lien, pledge, claim,
charge, escrow, encumbrance, option, right of first offer, right of first
refusal, preemptive right, mortgage, indenture, security agreement or other
similar agreement, arrangement, contract, commitment, understanding, or
obligation, whether written or oral, and whether or not relating in any way to
credit or the borrowing of money.

(f)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as in effect from time to time (except as provided herein).

(g)       “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.

(h)       “Governmental Entity” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

(i)       “Investor Agreement” means the Investor Agreement, in substantially
the form attached hereto as Exhibit A, to be entered into by the Company and the
Purchaser at the Closing.

(j)       “Laws” mean all United States and foreign national, federal, state,
and local laws, statutes, ordinances, rules, regulations, orders, treaties and
decrees.

(k)       “Material Adverse Effect” means any fact, circumstance, change, event,
occurrence or effect that, individually, or in the aggregate



2

--------------------------------------------------------------------------------

 



with any such other facts, circumstances, changes, events, occurrences or
effects, would have, or would reasonably be expected to have, a material adverse
effect on the financial condition, business, properties, assets, liabilities, or
results of operations of the Company and its Subsidiaries, taken as a whole.

(l)        “NASDAQ” means the NASDAQ Global Select Market.

(m)      “Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Entity or by any arbitrator.

(n)      “Person” means any individual, firm, corporation, limited liability
company, partnership, company or other entity, and shall include any successor
(by merger or otherwise) of such entity.

(o)       “Securities Act” means the Securities Act of 1933.

(p)      “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the voting power
of the outstanding Voting Stock or of the membership interests is owned,
directly or indirectly, by such Person and/or one or more other Subsidiaries of
such Person.

(q)      “Transaction Agreements” means this Agreement and the Investor
Agreement.

(r)      “Voting Stock” means, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

1.4       Construction.  Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa. Reference to any agreement, document, or instrument means
such agreement, document, or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof and, if applicable, hereof.  A
reference to any party hereto includes such party’s permitted assignees and/or
the respective successors in title to substantially the whole of such party’s
undertaking. All references to “Sections,” “Schedules,” and “Exhibits” contained
in this Agreement are, unless specifically indicated otherwise, references to
sections, schedules, or exhibits of or to this Agreement.  The recitals,
schedules and exhibits to this Agreement form part of the operative provisions
of this Agreement





3

--------------------------------------------------------------------------------

 



and references to this Agreement shall, unless the context otherwise requires,
include references to the recitals, the schedules and exhibits to this
Agreement.  As used in this Agreement, the following terms shall have the
meanings indicated: (a) “day” means a calendar day; (b) “U.S.” or “United
States” means the United States of America; (c) “dollar” or “$” means lawful
currency of the United States; (d) “including” or “include” means “including
without limitation”; and (e) references in this Agreement to specific laws
includes the succeeding law, section, or provision corresponding thereto and the
rules and regulations promulgated thereunder.

Section 2.        Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchaser that the following
representations are true and complete as of the date hereof:    

2.1       Organization and Power.  The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has the requisite corporate power and authority to carry on its business as
it is now being conducted. The Company is duly qualified and licensed as a
foreign corporation to do business, and is in good standing in each jurisdiction
in which the character of its assets owned or held under lease or the nature of
its business makes such qualification necessary, except where the failure so to
qualify or be licensed would not, individually or in the aggregate, have a
Material Adverse Effect.

2.2       Authorization.  The Company has the requisite corporate power and
authority to enter into each of the Transaction Agreements and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Company of each of the Transaction Agreements, the issuance, sale and delivery
of the Shares by the Company, the compliance by the Company with each of the
provisions of each of the Transaction Agreements, and the consummation by the
Company of the transactions contemplated hereby and thereby (a) are within the
corporate power and authority of the Company (including such approval and
authorization by the Company’s Board of Directors required under the Laws of the
State of Delaware and Company’s certificate of incorporation and bylaws) and (b)
have been duly authorized by all necessary corporate action of the
Company.  Each of the Transaction Agreements have been duly and validly executed
and delivered by the Company.  Assuming due authorization, execution and
delivery by the Purchaser of the Transaction Agreements, each of the Transaction
Agreements constitute, a valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent such
enforcement is limited by (i) any applicable bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, including the possible unavailability of specific
performance or injunctive relief or other equitable remedies.





4

--------------------------------------------------------------------------------

 



2.3       No Conflicts; Consents and Approvals; No Violation.  Neither the
execution, delivery or performance by the Company of any of the Transaction
Agreements nor the consummation by the Company of the transactions contemplated
hereby or thereby shall (a) result in a breach or a violation of, any provision
of the certificate of incorporation or bylaws of the Company or of the
certificate of incorporation, bylaws or other organizational documents of any of
its Subsidiaries; (b) constitute, with or without notice or the passage of time
or both, a breach, violation or default, create an Encumbrance, or give rise to
any right of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, under (i) any Law or (ii) any provision
of any agreement or other instrument to which the Company or any of its
Subsidiaries is a party or pursuant to which any of them or any of their assets
or properties is subject, except for, in the case of each clause (i) and (ii),
breaches, violations, defaults, Encumbrances, or rights of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, which, individually or in the aggregate, would not constitute a
Material Adverse Effect; or (c) require any consent, Order, approval or
authorization of, notification or submission to, filing with, license or permit
from, or exemption or waiver by, any Governmental Entity or any other Person
(collectively, the “Consents, Approvals and Filings”) on the part of the Company
or any of its Subsidiaries, except for (x) the consents, approvals and filings
required under the Securities Act, the Exchange Act and applicable state
securities Laws, (y) the consents, approvals and filings required under rules of
NASDAQ, and (z) such other consents, approvals and filings which the failure of
the Company or any of its Subsidiaries to make or obtain would not, individually
or in the aggregate, constitute a Material Adverse Effect.  The Company is not
in violation of any term or provision of its certificate of incorporation or
by-laws, and, other than any violation that would not, individually or in the
aggregate, constitute a Material Adverse Effect, the Company is not in violation
of any material term or provision of any agreement, indebtedness, mortgage,
indenture, contract, Law or Order.

2.4       Broker’s Fee.  No agent, broker, investment banker or other Person is
or shall be entitled to any broker’s or finder’s fee or any other commission or
similar fee from the Company or any of its Subsidiaries in connection with any
of the transactions contemplated by this Agreement to occur at the Closing.

2.5      Capitalization.

(a)       The authorized Capital Stock of the Company consists of (i)
100,000,000 shares of Common Stock, of which as of March 31, 2016, (x)
44,714,130 shares were issued and outstanding,  (y) 10,624,855 shares are
reserved for issuance pursuant to the Company’s stock incentive plans, of which
7,043,553 shares are



5

--------------------------------------------------------------------------------

 



issuable upon the exercise of stock options outstanding and 537,295 shares are
issuable pursuant to outstanding restricted stock unit awards, and (z) 5,728,119
shares of which have been initially reserved for issuance upon the conversion of
the Company’s outstanding 3.00% convertible senior notes due 2021, plus such
number as shares issuable upon adjustments as set forth in the applicable
indenture (“Senior Notes”); and (ii) 10,000,000 shares of the Preferred Stock,
par value $0.0001 per share, 0 shares of which are issued and outstanding. All
of the issued and outstanding shares of Common Stock have been duly authorized
and are validly issued, fully paid and non-assessable. 

(b)       Except as referred to in Section 2.5(a), there are (i) no authorized
or outstanding securities, rights (preemptive or other), subscriptions, calls,
commitments, warrants, options, or other agreements that give any Person the
right to purchase, subscribe for, or otherwise receive or be issued Capital
Stock of the Company or any security convertible into or exchangeable or
exercisable for Capital Stock of the Company, (ii) no outstanding debt or equity
securities of the Company that upon the conversion, exchange, or exercise
thereof would require the issuance, sale, or transfer by the Company of any new
or additional Capital Stock of the Company (or any other securities of the
Company which, whether after notice, lapse of time, or payment of monies, are or
would be convertible into or exchangeable or exercisable for Capital Stock of
the Company) other than the Senior Notes, (iii) no agreements or commitments
obligating the Company to repurchase, redeem, or otherwise acquire Capital Stock
or other securities of the Company or its Subsidiaries, and (iv) no outstanding
or authorized stock appreciation rights, phantom stock, stock rights, or other
equity-based interests in respect of the Company. 

(c)       The Company has registered its Common Stock pursuant to Section 12(b)
of the Exchange Act.  The Common Stock is currently listed on NASDAQ.  The
Company has not taken any action designed to, or which is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from NASDAQ.  The Company has not received any
notification that, and has no knowledge that, the SEC or NASDAQ is contemplating
terminating such listing or registration.

2.6       Valid Issuance; No Registration.  The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by the Purchaser.  Assuming





6

--------------------------------------------------------------------------------

 



the accuracy of the representations and warranties of the Purchaser contained in
Section 3, (a) subject to the consents, approvals and filings described in
Section 2.3, the Shares will be issued in compliance with all applicable federal
and state securities laws and (b) no registration of the Shares under the
Securities Act and any applicable state securities law is required for the offer
and sale of the Shares to the Purchaser in the manner contemplated by this
Agreement.

2.7      SEC Documents; Financial Statements; Internal Controls and Procedures. 

(a)       The Company has filed or furnished all forms, documents and reports
required to be filed or furnished by it with the Securities and Exchange
Commission (the “SEC”) on a timely basis since January 1, 2015 (together with
any documents so filed or furnished during such period on a voluntary basis, in
each case as may have been amended, the “SEC Documents”). Each of the SEC
Documents complied as to form in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley
Act.  As of the date filed or furnished with the SEC, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. There are no material outstanding or unresolved comments received
from the SEC with respect to any of the SEC Documents.

(b)       The consolidated financial statements (including all related notes and
schedules) of the Company included in the SEC Documents, fairly presented in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries, as at the respective dates thereof, and the
consolidated results of their operations, their consolidated cash flows and
changes in stockholders’ equity for the respective periods then ended and were
prepared in all material respects in conformity with GAAP (except, in the case
of the unaudited financial statements, as permitted by the SEC) applied on a
consistent basis during the periods referred to therein (except as may be
indicated therein or in the notes thereto).  Since January 1, 2015, subject to
any applicable grace periods, the Company has been and is in compliance in all
material respects with the applicable provisions of the Sarbanes-Oxley Act and
the applicable rules and regulations of NASDAQ.

(c)       The Company has designed and maintains disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under



7

--------------------------------------------------------------------------------

 



the Exchange Act and as necessary to permit preparation of financial statements
in conformity with GAAP.  The Company’s disclosure controls and procedures are
reasonably designed to ensure that all material information required to be
disclosed by the Company in the reports that it files or furnishes under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such material
information is accumulated and communicated to the Company’s principal executive
officer and its principal financial officer by others in the Company or its
Subsidiaries to allow timely decisions regarding required disclosure and to make
the certifications required pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act.  The Company has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s auditors and the audit
committee of the Company’s Board of Directors (i) any material weaknesses in its
internal control over financial reporting and (ii) any allegation of fraud that
involves management of the Company or any other employees of the Company and its
Subsidiaries who have a significant role in the Company’s internal control over
financial reporting or disclosure controls and procedures.  Since January 1,
2015, neither the Company nor any of its Subsidiaries has received any written
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Company or its
Subsidiaries or their respective internal accounting controls.

2.8       Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (a) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (b) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (c) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

2.9       Full Disclosure.  Other than the transactions that are the subject of
this Agreement and the Collaboration Agreement, no material fact or circumstance
exists that would be required to be disclosed in a current report on Form 8-K or
in a registration statement filed under the Securities Act, were such a
registration statement filed on the date hereof, that has not been disclosed in
an SEC Document filed on or after January 1, 2014.

Section 3.        Representations and Warranties of the Purchaser.  The
Purchaser hereby represents and warrants to the Company that the following
representations are true and complete as of the date hereof:





8

--------------------------------------------------------------------------------

 



3.1       Organization.  The Purchaser is an entity duly organized, validly
existing and in good standing under the Laws of its jurisdiction of formation,
and has the requisite power and authority to carry on its business as it is now
being conducted.

3.2       Authorization.  The Purchaser has the requisite power and authority to
enter into the Transaction Agreements and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Purchaser of
the Transaction Agreements and the compliance by the Purchaser with each of the
provisions of the Transaction Agreements (including the consummation by the
Purchaser of the transactions contemplated hereby and, as applicable, thereby)
(a) are within the requisite power and authority of the Purchaser and (b) have
been duly authorized by all necessary action on the part of the Purchaser.  Each
of the Transaction Agreements has been duly and validly executed and delivered
by the Purchaser.  Assuming due authorization, execution and delivery by the
Company of the Transaction Agreements, each of the Transaction Agreements shall
constitute, a valid and binding agreement of the Purchaser enforceable against
the Purchaser in accordance with its terms, except to the extent such
enforcement is limited by (i) any applicable bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, including the possible unavailability of specific
performance or injunctive relief or other equitable remedies. 

3.3       No Conflicts; Consents and Approvals; No Violation.  Neither the
execution, delivery or performance by the Purchaser of any Transaction Agreement
nor the consummation of the transactions contemplated hereby or thereby will (a)
result in a breach or a violation of, any provision of the articles of
incorporation, bylaws or other organizational documents of the Purchaser or of
the articles of incorporation, bylaws or other organizational documents of any
of its Subsidiaries; (b) constitute, with or without notice or the passage of
time or both, a breach, violation or default, create an Encumbrance, or give
rise to any right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation or acceleration, under (i) any Law, or (ii)
any provision of any agreement or other instrument to which the Purchaser is a
party or pursuant to which the Purchaser or its assets or properties is subject,
except for, in the case of each clause (i) and (ii), breaches, violations,
defaults, Encumbrances, or rights of termination, modification, cancellation,
prepayment, suspension, limitation, revocation or acceleration, which,
individually or in the aggregate, would not materially adversely affect the
ability of the Purchaser to perform its obligations under any Transaction
Agreement or to consummate the transactions contemplated hereby or thereby; or
(c) require any Consents, Approvals and Filings on the part of the Purchaser,
except for (y) the Consents, Approvals and Filings required under the





9

--------------------------------------------------------------------------------

 



Exchange Act and applicable state securities Laws and (z) such other Consents,
Approvals and Filings which the failure of the Purchaser to make or obtain would
not materially adversely affect the ability of the Purchaser to perform its
obligations under any Transaction Agreement or to consummate the transactions
contemplated hereby or thereby.

3.4       Broker’s Fee.  No agent, broker, investment banker or other Person is
or shall be entitled to any broker’s or finder’s fee or any other commission or
similar fee from the Purchaser in connection with the transactions contemplated
by this Agreement to occur at the Closing.

3.5      Securities Law Matters.

(a)       The Purchaser is acquiring the Shares for its own account, for
investment and not with a view to, or for sale in connection with, the
distribution thereof within the meaning of the Securities Act.

(b)       The Purchaser is an “accredited investor,” as that term is as defined
in Rule 501(a) of Regulation D under the Securities Act. The Purchaser has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of its investment in the Shares and
is capable of bearing the economic risks of such investment.

(c)       The Purchaser and its advisers have been furnished with all materials
relating to the business, finances and operations of the Company, its
Subsidiaries and materials relating to the offer and sale of the Shares which
have been requested by the Purchaser or its advisers. The Purchaser and its
advisers have been afforded the opportunity to ask questions of the Company’s
management concerning the Company and the Shares.

(d)       The Purchaser understands that the sale or re-sale of the Shares has
not been and is not being registered under the Securities Act or any applicable
state securities laws, and the Shares may not be offered, sold or otherwise
transferred unless (i) the Shares are offered, sold or transferred pursuant to
an effective registration statement under the Securities Act, or (ii) the Shares
are offered, sold or transferred pursuant to an exemption from registration
under the Securities Act and any applicable state securities laws.

(e)       Neither the Purchaser, nor any of its officers, directors, employees,
agents, stockholders or partners has either directly or indirectly, including,
through a broker or finder engaged in any general solicitation or published any
advertisement in connection with the offer and sale of the Shares. 



10

--------------------------------------------------------------------------------

 



(f)       The principal offices of the Purchaser and the offices of the
Purchaser in which it made its decision to purchase the Shares are located at
the address set forth on the Purchaser’s signature page hereto. 

3.6       Availability of Funds.  The Purchaser has sufficient funds to pay the
purchase price pursuant to Section 1.1.

3.7       Legends.  The Purchaser understands that the Shares may be notated
with one or all of the following legends:

(a)       “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”;

(b)       Any legend set forth in, or required by the Investor Agreement; or

(c)       Any legend required by the securities Laws of any state to the extent
such Laws are applicable to the Shares represented by the certificate,
instrument, or book entry so legended.

Section 4.         Covenants. 

4.1       Public Announcements.  The Company and the Purchaser shall consult
with each other before issuing any press release with respect to this Agreement
or the transactions contemplated hereby and neither party shall issue any such
press release or make any such public statement with respect thereto without the
prior consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that either party hereto
may, without the prior consent of the other party, issue such press release or
make such public statement as may upon the advice of counsel be required by Law
or by the rules of NASDAQ, any other national securities exchange on which such
party’s securities are listed or any automated quotation system on which such
securities are quoted, provided that, to the extent time permits and to the
extent legally permissible, any party issuing such a release or making such
public statement has used all commercially reasonable efforts to consult with
the other party prior thereto.





11

--------------------------------------------------------------------------------

 



4.2       Confidential Information.  Except as may be required by applicable
Law, any listing agreement with any applicable national or regional securities
exchange, as required to be disclosed in filings or other submissions to
Governmental Entities made to obtain necessary consents, approvals or filings,
or pursuant to the terms and provisions of the existing confidentiality and
non-use obligations of the parties, the parties will hold any non-public
information exchanged between the parties in connection with this Agreement, the
Investor Agreement, and/or the transactions contemplated hereby and thereby in
confidence in accordance with the terms and provisions of the existing
confidentiality and non-use obligations of the parties.

4.3       Legend Removal. The Company agrees that at such time as any legend set
forth in Section 3.7 is no longer required, the Company will, no later than
three (3) Business Days following receipt by the Company of (a) a written
request by the Purchaser to the Company or the Company’s transfer agent to have
such legend removed and (b) such customary representations, notices and other
documentation as is reasonably requested by the Company or its transfer agent
(including an opinion of securities counsel to the Purchaser, reasonably
satisfactory to the Company and its transfer agent), deliver or cause to be
delivered to the Purchaser a certificate representing such Shares that is free
from such legend, or, in the event that such shares are uncertificated, remove
any such legend in the Company’s stock records.  The Company may not make any
notation on its records or give instructions to its transfer agent that enlarge
the restrictions on transfer set forth in Section 3.7.

Section 5.         Miscellaneous.

5.1       Survival of Warranties.  The representations and warranties of the
Company and the Purchaser contained in or made pursuant to this Agreement shall
survive the Closing.

5.2       Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

5.3       Governing Law.  This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in





12

--------------------------------------------------------------------------------

 



accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

5.4       Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. 

5.5       Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.6       Notices.  All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 5.6.

5.7       No Finder’s Fees.  Each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction.  The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

5.8       Expenses.  Each party shall pay its own expenses incurred in
connection with the preparation, negotiation, execution, delivery, and
performance of





13

--------------------------------------------------------------------------------

 



the Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby.

5.9       Waiver.   Waiver by the Company or the Purchaser of a breach hereunder
by the Purchaser or the Company, respectively, shall not be construed as a
waiver of any subsequent breach of the same or any other provision. No delay or
omission by a party in exercising or availing itself of any right, power or
privilege hereunder shall preclude the later exercise of any such right, power
or privilege by such party. No waiver shall be effective unless made in writing
with specific reference to the relevant provision(s) of this Agreement and
signed by a duly authorized representative of the party granting the waiver. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

5.10     Amendments.    Any term of this Agreement may be amended or terminated
only with the written consent of the Company and the Purchaser.  

5.11     Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

5.12     Entire Agreement.  This Agreement and the Investor Agreement constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof and thereof, and any other written or oral
agreement relating to the subject matter hereof or thereof existing among the
parties are expressly canceled. 

5.13     Specific Enforcement.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they may be entitled by law or equity.

5.14     Exclusive Jurisdiction; Venue.  Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by another party hereto or its successors or assigns,
shall be brought and determined exclusively in the Delaware Court of Chancery,
or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware, or, if both
the Delaware Court of Chancery and the federal courts within the State of
Delaware decline to accept jurisdiction over a particular matter, any other
state court within the State of Delaware, and, in each case, any appellate court
therefrom.  Each of the





14

--------------------------------------------------------------------------------

 



parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 5.14, (b) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.  Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 5.6.

5.15     Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
MAKES THIS WAIVER VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 5.15.

[Remainder of page intentionally left blank]

 

 



15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

TESARO, INC.

 

 

 

 

By:

/s/ Joseph L. Farmer

 

Name:

Joseph L. Farmer

 

Title:

Senior Vice President and General Counsel

 

 

 

 

Address:

1000 Winter Street

 

 

Suite #3300

 

 

Waltham, MA 02451

 

 





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

Johnson & Johnson Innovation-JJDC, Inc.

 

 

 

 

By:

/s/ Marian T. Nakada

 

Name:

Marian T. Nakada

 

Title:

VP Venture Investments

 

 

 

 

 

 

 

Address:

410 George Street

 

 

New Brunswick, NJ  08901

 

 

 



[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



EXHIBIT A

Investor Agreement

See attached.

 

 

 



 

 

--------------------------------------------------------------------------------

 



INVESTOR AGREEMENT

 

 

 



 

 

--------------------------------------------------------------------------------

 



INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of April 5, 2016, by and
between TESARO, Inc., a Delaware corporation (the “Company”), and Johnson &
Johnson Innovation-JJDC, Inc., a New Jersey corporation (the “Investor”).

WHEREAS, the Stock Purchase Agreement, dated as of the date hereof, by and
between the Company and the Investor (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of a number of shares (such shares, the “Purchased Shares”) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”);

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates; and

WHEREAS, simultaneously with the execution of the Purchase Agreement, the
Company and Janssen Biotech, Inc., an Affiliate of the Investor, entered into
the Collaboration Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.       Definitions. As used in this Agreement, the following terms
shall have the following meanings:

1.1      “Affiliate” means, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person;
provided, that with respect to the Investor, the term “Affiliate” shall not
include (a) any employee benefit plan of the Investor, (b) any officer or
director of the Investor, (c) any officer or director of any Affiliate of the
Investor, or (d) any stockholder of Johnson & Johnson.  A Person shall be deemed
to control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  For the purposes of this Agreement, in no event shall the Investor
or any of its Affiliates be deemed Affiliates of the Company or any of its
Affiliates, nor shall the Company or any of its Affiliates be deemed Affiliates
of the Investor or any of its Affiliates.

1.2      “Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

1.3      “beneficial owner,” “beneficially owns,” “beneficial ownership” and
terms of similar import used in this Agreement shall, with respect to a Person,
have the meaning set forth in Rule 13d-3 under the Exchange Act

 



1

--------------------------------------------------------------------------------

 



(i) assuming the full conversion into, and exercise and exchange for, shares of
Common Stock of all Common Stock Equivalents beneficially owned by such Person
and (ii) determined without regard for the number of days in which such Person
has the right to acquire such beneficial ownership.

1.4      “Business Day” means any day except Saturday, Sunday and any legal
holiday or a day on which banking institutions in Boston, Massachusetts
generally are authorized or required by law or other governmental actions to
close.

1.5      “Change of Control” shall occur if: (a) any Third Party acquires
directly or indirectly the beneficial ownership of any voting security of the
Company, or if the percentage ownership of such person or entity in the voting
securities of the Company is increased through stock redemption, cancellation or
other recapitalization, and immediately after such acquisition or increase such
Third Party is, directly or indirectly, the beneficial owner of voting
securities representing more than fifty percent (50%) of the total voting power
of all of the then outstanding voting securities of the Company; (b) a merger,
consolidation, recapitalization, or reorganization of the Company is
consummated, other than any such transaction that would result in stockholders
or equity holders of the Company immediately prior to such transaction owning at
least fifty percent (50%) of the outstanding securities of the surviving entity
(or its parent entity) immediately following such transaction; (c) the
stockholders or equity holders of the Company approve a plan of complete
liquidation of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than pursuant
to the transaction described above or to an Affiliate; (d) individuals who, as
of the date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company (provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was recommended or approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board); or (e) the sale or transfer to a Third Party of all or substantially all
of the Company’s assets taken as a whole.

1.6      “Closing Date” means the date hereof.

1.7      “Collaboration Agreement” means the Collaboration and License
Agreement, of even date herewith, between the Company and Janssen Biotech, Inc.

1.8      “Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

 



2

--------------------------------------------------------------------------------

 



1.9      “Common Stock Equivalents” means any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock or any
swap, hedge or similar agreement or arrangement that transfers in whole or in
part, the economic risk of ownership of, or voting or other rights of, the
Common Stock.

1.10    “Company” shall have the meaning set forth in the Preamble to this
Agreement.

1.11    “Disposition” or “Dispose of” means any (i) pledge, sale, contract to
sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any shares of Common Stock, or any Common
Stock Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock, whether any such swap or transaction is
to be settled by delivery of securities, in cash or otherwise.

1.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

1.13    “Governmental Entity” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

1.14    “Investor” shall have the meaning set forth in the Preamble to this
Agreement.

1.15    “Law” or “Laws” means all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Entity.

1.16    “Lock-Up Term” means the period from and after the date of this
Agreement until the occurrence of any event set forth in Section 4.2.  

1.17    “Person” means any individual, limited liability company, partnership,
firm, corporation, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

 



3

--------------------------------------------------------------------------------

 



1.18    “Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

1.19    “Purchased Shares” shall have the meaning set forth in the Preamble to
this Agreement, and shall be adjusted for (i) any stock split, stock dividend,
share exchange, merger, consolidation or similar recapitalization and (ii) any
Common Stock issued as (or issuable upon the exercise of any warrant, right or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange or in replacement of, the Purchased Shares.

1.20    “SEC” means the United States Securities and Exchange Commission.

1.21    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

1.22    “Shares of Then Outstanding Common Stock” means, at any time, the issued
and outstanding shares of Common Stock at such time, as well as all capital
stock issued and outstanding as a result of any stock split, stock dividend, or
reclassification of Common Stock distributable, on a pro rata basis, to all
holders of Common Stock.

1.23    “Standstill Parties” shall have the meaning set forth in Section 2.1.  

1.24    “Standstill Term” means the period from and after the date of this
Agreement until the occurrence of any event set forth in Section 4.1.  

1.25    “Third Party” means any Person (other than a Governmental Entity) other
than the Investor, the Company or any of their respective Affiliates.

Section 2.          Restrictions on Beneficial Ownership.  

2.1      Standstill. During the Standstill Term the Investor and its Affiliates
(collectively, the “Standstill Parties”) shall not (and the Investor shall cause
its Affiliates not to), without the prior written consent of the Board of
Directors (or any committee thereof) of the Company, directly or indirectly:

(a)       acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, more than one percent (1%) of any class or series of any equity or
convertible debt securities of the Company or any of its subsidiaries (whether
by purchase, business combination, merger, consolidation, share exchange, joint
venture or otherwise);

(b)       solicit proxies or consents or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies or consents with respect to securities



4

--------------------------------------------------------------------------------

 



of the Company or initiate any stockholder proposal with respect to the Company;

(c)       seek to advise, control or influence the management, Board of
Directors or policies of the Company or any of its subsidiaries, or take action
for the purpose of convening a stockholders meeting of the Company, other than
in the ordinary course of business with respect to (i) the Collaboration
Agreement or (ii) any other commercial agreement between the Investor or an
Affiliate of the Investor and the Company or any of its Affiliates;

(d)       make any proposal or any public announcement (including, for the
avoidance of doubt, indirectly by means of communication with the press or
media) relating to a tender or exchange offer for securities of the Company or
any of its subsidiaries or relating to any business combination, acquisition,
merger, consolidation, share exchange, sale of substantially all assets,
liquidation, restructuring, recapitalization, or similar transaction involving
the Company or its subsidiaries, or take any action that might require the
Company to make a public announcement regarding any of the foregoing;

(e)       form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act (other than with the Investor’s Affiliates)
for the purpose of acquiring, holding, voting or Disposing of securities of the
Company or any of its subsidiaries or taking any other actions restricted or
prohibited under clauses (a) through (d) of this Section 2.1, or take any steps
in connection therewith; or

(f)        enter into any discussions, negotiations, arrangements or
understandings with any Third Party (other than with the Investor’s Affiliates)
with respect to any of the actions restricted or prohibited under clauses (a)
through (e) of this Section 2.1.

Nothing in this Agreement shall restrict the Investor or any of its
representatives from (1)(a) from the date of this Agreement until June 30, 2016,
making a request directly to the Board of Directors of the Company for written
consent to submit a proposal regarding a possible business combination involving
the Company and the Investor or any of their respective Affiliates (a
“Transaction”) directly to the Board of Directors of the Company on a
confidential basis, which request shall be considered in good faith (provided
that if the Company believes that the Investor has made a confidential proposal
not meeting the requirements of clause (a), the Company will provide the
Investor notice of such violation and the Investor shall have the opportunity to
withdraw or otherwise negate such proposal to ensure compliance with the
provisions of this Section 2.1), or (b) following June 30, 2016, making a
proposal regarding a possible Transaction directly to the CEO or Board of
Directors of the Company on a confidential basis, (2) acquiring or offering to
acquire, seeking, proposing or agreeing to acquire any Third Party that owns any
securities or assets of the Company or (3) acquiring any securities of the
Company in connection with any mutual fund, pension plan or employee benefit
plan managed on behalf of employees or





5

--------------------------------------------------------------------------------

 



former employees of the Company.

Section 3.         Restrictions on Dispositions. 

3.1       Lock-Up. During the Lock-Up Term, without the prior approval of the
Company, the Investor shall not, and shall cause its Affiliates not to, Dispose
of any of the Purchased Shares; provided, however, that the foregoing shall not
prohibit the Investor from (A) transferring Purchased Shares to an Affiliate of
the Investor or (B) Disposing of any Purchased Shares in order to reduce the
beneficial ownership of the Standstill Parties to 19.9%, or such lesser
percentage as advised in good faith and in writing by the Investor’s certified
public accountants that would not require the Investor to include in its
financial statements its portion of the Company’s financial results, of the
Shares of Then Outstanding Common Stock.

3.2       Certain Tender Offers. Notwithstanding any other provision of this
Section 3, this Section 3 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (a) a tender offer by a Third Party which is not opposed
by the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer) or (b) an issuer tender offer by the Company.

Section 4.         Termination of Certain Obligations.  

4.1       Termination of Standstill Term. Section 2 shall terminate and have no
further force or effect, upon the earliest to occur of:

(a)       May 29, 2017;

(b)       the date that the Company enters into a definitive agreement with
respect to, or publicly announces that it plans to enter into, a transaction
involving all or more than 50% of the Company’s equity securities or all or
substantially all of the Company’s assets (whether by merger, consolidation,
business combination, tender or exchange offer, recapitalization, restructuring,
sale, equity issuance or otherwise);

(c)       the date that any person commences a tender or exchange offer that, if
consummated, would make such person (or any of its affiliates) the beneficial
owner (within the meaning of Section 13(d)(1) of the Exchange Act) of more than
50% of the Company’s equity securities;



6

--------------------------------------------------------------------------------

 



(d)       the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(e)       a liquidation or dissolution of the Company.

provided, however, that if Section 2 terminates due to clause (b) above and such
agreement is abandoned or the transactions contemplated by the agreement are not
consummated, the restrictions contained in Section 2 shall again be applicable
until otherwise terminated pursuant to this Section 4.1.  

 

4.2       Termination of Lock-Up Term. Section 3 shall terminate and have no
further force or effect upon the earliest to occur of:

(a)       the date six (6) months after the Closing Date;

(b)       the expiration or earlier valid termination of the Collaboration
Agreement;

(c)       the consummation by a Person or group of a Change of Control of the
Company, which, in the case of a tender offer, shall be deemed to occur upon the
commencement of a tender offer for all outstanding shares of Common Stock;

(d)       the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(e)       a liquidation or dissolution of the Company.

4.3       Effect of Termination. No termination pursuant to Sections 4.1 or 4.2
shall relieve any of the parties for liability for breach of or default under
any of their respective obligations or restrictions under any terminated
provision of this Agreement, which breach or default arose out of events or
circumstances occurring or existing prior to the date of such termination.

Section 5.         Miscellaneous.  

5.1       Governing Law; Submission to Jurisdiction. This Agreement and all
claims or causes of action (whether in tort, contract or otherwise) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement) shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.





7

--------------------------------------------------------------------------------

 



5.2       Waiver. Waiver by a party of a breach hereunder by another party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

5.3       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on Exhibit A hereto, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 5.3.  

5.4       Entire Agreement. This Agreement, the Purchase Agreement and the
Collaboration Agreement contain the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto, including the Mutual Non-Disclosure Agreement, dated
December 29, 2015, between the Company and the Investor.

5.5       Amendments. Any term of this Agreement may be amended or terminated
only with the written consent of the Company and the Investor.

5.6       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.7       Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

5.8       Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by an Investor; or
(b) the prior written consent of the Investor in the case of an assignment by
the Company.





8

--------------------------------------------------------------------------------

 



5.9       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

5.10     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

5.11     Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party. No Third Party
shall obtain any right under any provision of this Agreement or shall by reason
of any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against any party hereto.

5.12     No Strict Construction. This Agreement has been prepared jointly and
will not be construed against any party.

5.13     Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

5.14     Specific Performance. The Company and the Investor hereby acknowledge
and agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Investor, as the case may be, the exact amount of which would
be difficult to ascertain or estimate and the remedies at law for which would
not be reasonable or adequate compensation. Accordingly, if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, then, in addition to any other remedy which
may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

5.15     No Publicity. The parties hereto agree that the provisions of
Section 4.1 of the Purchase Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions



9

--------------------------------------------------------------------------------

 



contemplated by the Purchase Agreement and this Agreement or regarding the
parties hereto or their Affiliates (it being understood that the provisions of
Section 4.1 of the Purchase Agreement shall be read to apply to disclosures of
information relating to this Agreement and the transactions contemplated
hereby).

5.16     Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES) IN CONNECTION WITH THIS AGREEMENT
FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL,
OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT
DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT LIABILITY,
EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

5.17     Construction.  Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa. Reference to any agreement, document, or instrument means
such agreement, document, or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof and, if applicable, hereof.  A
reference to any party hereto includes such party’s permitted assignees and/or
the respective successors in title to substantially the whole of such party’s
undertaking. All references to “Sections” and “Exhibits” contained in this
Agreement are, unless specifically indicated otherwise, references to sections
or exhibits of or to this Agreement.  The recitals and exhibits to this
Agreement form part of the operative provisions of this Agreement and references
to this Agreement shall, unless the context otherwise requires, include
references to the recitals and exhibits to this Agreement.  As used in this
Agreement, the following terms shall have the meanings indicated: (a) “day”
means a calendar day; (b) “U.S.” or “United States” means the United States of
America; (c) “dollar” or “$” means lawful currency of the United States; (d)
“including” or “include” means “including without limitation”; and (e)
references in this Agreement to specific laws includes the succeeding law,
section, or provision corresponding thereto and the rules and regulations
promulgated thereunder.

[signature page follows]  

 

 

 



10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

TESARO, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

Johnson & Johnson Innovation-JJDC, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

NOTICES

 

 

If to the Investor:

 

Johnson & Johnson Innovation-JJDC, Inc.

410 George Street

New Brunswick, NJ 08901

Attention: General Manager

with a copy to:

 

Johnson & Johnson Law Department

One Johnson & Johnson Plaza

New Brunswick, NJ 08534

Attention: General Counsel

 

 

If to the Company:

 

1000 Winter Street

Suite #3300

Waltham, MA 02451

 

 

--------------------------------------------------------------------------------